Citation Nr: 1450148	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  04-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic headaches associated with residuals of a traumatic brain injury (TBI), for the period prior to October 29, 2008.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic headaches associated with residuals of a TBI, for the period on and from October 29, 2008.

3.  Entitlement to a separate, compensable rating for residuals of a TBI, to include memory loss, for the period prior to January 7, 2013.

4.  Entitlement to a rating in excess of 10 percent for residuals of a TBI, to include memory loss, for the period on and from to January 7, 2013.

5.  Entitlement to a separate, compensable rating for benign paroxysmal positional vertigo associated with residuals of a TBI, for the period prior to January 7, 2013.

6.  Entitlement to a rating in excess of 10 percent for benign paroxysmal positional vertigo associated with residuals of a TBI, for the period on and from January 7, 2013.

7.  Entitlement to a separate, compensable rating for optic neuropathy associated with residuals of a TBI, for the period prior to March 12, 2014.

8.  Entitlement to rating in excess of 10 percent for optic neuropathy associated with residuals of a TBI, for the period on and from March 12, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an increased rating for posttraumatic headaches.

This case was initially before the Board in August 2007, at which time the appeal was remanded for additional development.  Then, in August 2009, the Board denied, in relevant part, the claim of entitlement to a rating in excess of 10 percent for posttraumatic headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).  In August 2010, the Court and VA General Counsel filed a Joint Motion to Vacate and Remand the portion of the decision addressing the rating for posttraumatic headaches.

In May 2011, the Board remanded the claim for further development.  While on remand, the Appeals Management Center (AMC) granted an increased rating for the Veteran's posttraumatic headaches, assigning a 50 percent rating, effective October 29, 2008.  Accordingly, when the Board later remanded the appeal in November 2012, the Board recharacterized the issues to address the "staged" ratings for posttraumatic headaches pursuant to AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in November 2012, the Board remanded for consideration of all possible residuals of an in-service traumatic brain injury (TBI) under the revised regulatory criteria.  In an April 2013 rating decision, the AMC granted service connection for additional residuals of memory loss and benign paroxysmal positional vertigo associated with residuals of a TBI, and assigned initial ratings for these disabilities effective January 7, 2013.  The April 2013 rating decision explained that "[t]his decision represents a partial grant of the benefits sought on appeal . . . as you were not awarded the maximum benefit provided by the rating schedule.  This claim is still considered to be in appellate status . . . unless you advise us that you are now satisfied with this decision."  

In June 2013, the Board recognized that although the AMC had characterized the issues involving vertigo and memory loss as claims for "service connection," the manifestations of memory loss and vertigo were part and parcel of the underlying increased rating claim for residuals of a TBI.  Given this procedural development, the Board once again recharacterized the issues on appeal to adequately reflect the claim for a higher rating for all associated residuals of the in-service TBI throughout the entire appellate period.  The claim was remanded in June 2013 and December 2013 for additional development.  While on remand, the AMC granted a claim of entitlement to "service connection" for optic neuropathy in a June 2014 rating decision.  For the same reasons as stated above, this manifestation is part and parcel of the underlying increased rating claim for residuals of a TBI, and has been recharacterized to adequately reflect the claim for a higher rating for this residual throughout the entire appellate period.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation, and the Veteran has not alleged as much.  While the Veteran left his job in 2013 for medical reasons, he has explicitly asserted that he resigned from his job due to stress and his mental health problems.  See July 2013 VA psychiatric treatment record.  The Veteran's mental health symptoms have been determined to be unassociated with his TBI.  See January 2013 VA mental health examination.  Accordingly, the Board concludes that it does not currently have jurisdiction over the matter of TDIU, as it has not been raised by either the Veteran or the record.

As a final preliminary matter, the Veteran indicated in his May 2004 substantive appeal that he wanted a hearing at a local VA office before a member of the Board.  However, in a signed June 2004 statement, the Veteran expressly withdrew his request for a hearing.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to a separate, compensable rating for optic neuropathy associated with residuals of a TBI, for the period prior to March 12, 2014, and entitlement to rating in excess of 10 percent for optic neuropathy associated with residuals of a TBI, for the period on and from March 12, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to October 23, 2008, the Veteran's posttraumatic headaches were manifested by purely subjective complaints without a diagnosis of multi-infarct dementia.

2.  For the period on and from October 23, 2008, the Veteran's posttraumatic headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; the assigned 50 percent rating is the maximum rating authorized under Diagnostic Code 8100.

3.  For the period prior to October 23, 2008, the Veteran demonstrated subjective complaints related to his TBI, to include memory loss, without a diagnosis of multi-infarct dementia. 

4.  For the period on and from October 23, 2008, the Veteran has demonstrated subjective complaints of mild loss of memory, attention, concentration, or executive functions as a residual of his TBI.

5.  For the period prior to January 7, 2012, the Veteran was not diagnosed with benign paroxysmal positional vertigo, and complaints of occasional dizziness were not attributed to his TBI.

6.  For the period on and from January 7, 2012, the Veteran has demonstrated symptoms of occasional dizziness without stumbling caused by benign paroxysmal positional vertigo associated with his TBI.


CONCLUSIONS OF LAW

1.  For the period prior to October 23, 2008, the criteria for a disability rating in excess of 10 percent for posttraumatic headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Code 9304-8045 (2008).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 50 percent for posttraumatic headaches since October 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2014).

3.  For the period prior to October 23, 2008, a separate, compensable rating for residuals of a TBI, to include memory loss, was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Code 9304-8045 (2008).

4.  For the period on and from October 23, 2008, a 10 percent rating for residuals of TBI, to include memory loss, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Code 8045 (2014).

5.  For the period prior to January 7, 2012, a separate, compensable rating for benign paroxysmal positional vertigo associated with residuals of a TBI is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87, 4.124a, 4.130, Diagnostic Codes 9304-8045 (2008), 6204 & 8045 (2014).

6.  For the period on and from January 7, 2012, a 10 percent rating, but no higher, for benign paroxysmal positional vertigo associated with residuals of a TBI is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87, 4.124a, 4.130, Diagnostic Codes 6204 & 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

In an August 2002 letter, the RO provided pre-rating notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for headaches, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  A June 2013 letter provided post-rating notice to the Veteran explaining what information and evidence was needed to substantiate the claims for TBI residuals, and contained information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess.  After the June 2013 letter and after the Veteran responded and further development was completed, the issues were readjudicated in October 2013 and June 2014 Supplemental Statements of the Case.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (providing the Veteran with VCAA-compliant notice prior to a readjudication cures any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.

All relevant evidence necessary for equitable resolution of the Veteran's claims has also been identified and obtained.  The evidence of record includes numerous VA and private outpatient treatment records, October 2008, September 2009, June 2011, and January 2013 reports of VA examinations, and statements from the Veteran and his representative.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his residuals of his TBI in October 2008, June 2011, and January 2013.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The case was remanded in November 2007, May 2011, November 2012, and June 2013 to provide adequate notice, provide the Veteran with examinations, and obtain records.  The Veteran was afforded adequate notice (as discussed above) and VA examinations in accordance with the remand instructions.  Records identified by the Veteran were also obtained by the AOJ as directed.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Increased Ratings (Schedular)

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014).

Historically, the Veteran was originally granted entitlement to service connection for headaches as a residual of a head contusion in a June 1981 rating decision, where a 10 percent rating was assigned.  In October 1988, May 1995, and September 1998, the RO denied increased ratings for this disability.  The Veteran filed his current claim in July 2002.  The RO denied the Veteran's claim in an April 2003 rating decision, and this appeal followed.  

The Veteran's posttraumatic headaches have been evaluated as 10 percent disabling (prior to October 29, 2008) under 38 C.F.R. § 4.130, Diagnostic Code 9304-8045 (2008) (rating "dementia due to head trauma") and 50 percent disabling (on and from October 29, 2008) under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014) (rating "migraines").  Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

During the pendency of this appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  Although the Veteran filed his claim for an increased rating prior to October 23, 2008, in a June 2010 statement, the Veteran requested consideration under the new criteria.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

The types of physical dysfunction set forth in the revised criteria do not encompass all possible residuals of a TBI.  For residuals not listed in Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

In a March 2013 rating decision, the AOJ granted a 10 percent rating under Diagnostic Code 8045 for findings of memory loss associated with his TBI, effective January 7, 2013 (the date of the VA TBI examination).  The AOJ also granted a separate rating for benign proximal vertigo, as a residual not listed in Diagnostic Code 8045, also effective on January 7, 2013 (the date of the VA ear conditions examination).

A.  Posttraumatic Headaches

As previously noted, the Veteran was originally granted entitlement to service connection for headaches as residuals of a head contusion in a June 1981 rating decision, where a 10 percent rating was assigned, under Diagnostic Code 9304 (2008).  In October 1988, May 1995, and September 1998, the RO denied increased ratings for this disability.  The Veteran filed his current claim in July 2002.  In a May 2012 rating decision, the AOJ increased the Veteran's evaluation for headaches, assigning a 50 percent rating, under Diagnostic Code 8100 (2014), effective October 29, 2008 (the date of his VA examination reflecting increased severity.  Prior to October 29, 2008, the 10 percent rating remained in place.  The Veteran asserts that he is entitled to a higher evaluation for each rating period.

Migraines (to include, by analogy, headaches) are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the highest rating available under this Diagnostic Code.

The Veteran has been rated at the highest rating possible, under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, as he demonstrated purely subjective complaints of headaches recognized as symptomatic of brain trauma without a diagnosis of multi-infarct dementia.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  See also October 2008 negative noncontrast MRI of the brain (indicating no objective neurological involvement).  Although a previously vacated Board decision considered rating the Veteran under Diagnostic Code 8100 for the period prior to October 23, 2008, the previous version of Diagnostic Code 8045 does not allow for ratings of headaches, recognized as symptomatic of brain trauma, in excess of 10 percent.  See August 2009 Board decision; 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 (2008).

Under the current rating criteria for TBI, physical disabilities found on examination that are determined to be residuals of TBI are evaluated separately.  As such, the Board will discuss evaluations under Diagnostic Code 8100 from the date of the new criteria, October 23, 2008, to determine if the Veteran is entitled to a higher rating.

On October 29, 2008 VA examination, the Veteran was found to have weekly migraine headaches over the last 12 months, with "less than half of the attacks [being] prostrating."  In a subsequent, June 2011, VA examination report, the examiner clarified that this meant that the Veteran had prostrating attacks approximately twice per week.  Based on this statement, the RO increased the Veteran's evaluation for posttraumatic headaches to 50 percent.

As the examiner found that the Veteran suffered from prostrating headaches twice a week over the last 12 months, the Board finds that the 50 percent rating should apply from the date of the TBI regulatory change.  As discussed above, the rating criteria did not allow for a rating in excess of 10 percent for headaches due to head trauma prior to October 23, 2008.  As such, the claim for an increased rating is granted to 50 percent for the short period from October 23, 2008 to October 28, 2008.

For the period from October 23, 2008, the Veteran's service-connected posttraumatic headaches have been evaluated as 50 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.124a, Diagnostic Code 8100.  As there is no legal basis upon which to award a higher schedular rating for headaches, the Veteran's claim for such a benefit for this rating period is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

B.  Residuals of a TBI, to Include Memory Loss

As previously noted, the Veteran was originally granted entitlement to service connection for headaches as residuals of a head contusion in a June 1981 rating decision, where a 10 percent rating was assigned.  In a March 2013 rating decision, the Veteran was granted a 10 percent rating under the revised Diagnostic Code 8045 for findings of memory loss associated with his TBI, effective January 7, 2013 (the date of the VA TBI examination).  The Veteran asserts that he is entitled to a higher evaluation for each rating period on appeal.

As the Veteran has not demonstrated a finding of multi-infarct dementia associated with brain trauma and his complaints of memory loss are purely subjective, a separate rating cannot be assigned for the rating period prior to October 23, 2008, as a 10 percent rating (the maximum rating allowed) was already in place for his subjective symptoms (i.e., posttraumatic headaches as a residual of brain trauma).  Diagnostic Codes 8045 and 9304 only allowed for one 10 percent rating for all purely subjective complaints recognized as symptomatic as brain trauma.  As such, a separate, compensable rating is not authorized under the rating criteria in effect prior to October 23, 2008.

Under the new rating criteria, however, the Veteran's residuals of TBI, to include memory loss, have been rated as 10 percent disabling since January 7, 2013, the date of his TBI examination.  

An evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI are evaluated separately.

On January 2013 VA TBI examination, a level of severity of "1" was assigned for the memory, attention, concentration, executive functions facet, indicating that an examiner found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

A level of severity of "0" was assigned for the judgment facet, indicating that an examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of "0" was assigned for the social interaction facet, indicating that an examiner found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of "0" was assigned for the orientation facet, indicating that an examiner found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" was assigned for the motor activity (with intact motor and sensory system) facet, indicating that an examiner found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of "0" was assigned for the visual spatial orientation facet, indicating that an examiner has found evidence of normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired (occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, but is able to use assistive devices such as GPS (global positioning system)).

A level of severity of "0" was assigned for the subjective symptoms facet, indicating that an examiner found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships (examples are: mild or occasional headaches, mild anxiety).  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships (examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).

A level of severity of "0" was assigned for the neurobehavioral effects facet, indicating that an examiner found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction (examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability).  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

A level of severity of "0" was assigned for the communication facet, indicating that an examiner found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, but the Veteran can communicate complex ideas.

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the following facet: memory, attention, concentration, executive functions.

The examiner marked that the Veteran also had residuals attributable to TBI, to include headaches, dizziness/vertigo, optic neuropathy and a mental disorder.  Under Diagnostic Code 8045, these residuals are to be evaluated separately.  As noted, the Veteran has current separate evaluations for headaches, optic neuropathy, and vertigo, which are currently on appeal and will be discussed separately (with optic neuropathy being the subject of the current remand).  Regarding the notation that the Veteran also has a mental disorder due to his TBI, the AOJ provided the Veteran with a mental disorder VA examination in January 2013, where it was determined that the Veteran had no current mental disorder diagnosis as a result of his TBI and his history of anxiety disorder was not the result of his TBI.  Other competent evidence of record does not indicate that the Veteran's mental health issues are related to his TBI.  See, e.g., July 2013 VA mental health hotline report (Veteran mentally disturbed and exhausted due to mental fatigue brought on by job; also anxious about growing older with no established plan for the future).  Although the Veteran has implied that his mood changes could be due to TBI, see, e.g., June 2010 statement (noting that he has many mood changes and he does "not understand why"), as discussed above, the probative medical evidence of record does not even suggest such a finding.  As such, the Veteran is not entitled to a separate rating for his mental health symptoms.

Based on the evidence of record that reflects that the Veteran's symptoms of his TBI have been manifested by vertigo, optic neuropathy, memory loss, and headaches, the Board finds that the Veteran is not entitled to a rating for his residuals of TBI in excess of 10 percent, as the only facet of cognitive impairment and other residuals of TBI not otherwise classified, as determined on examination, was memory loss.  The Veteran's physical disabilities found on examination that were determined to be residuals of TBI (i.e., vertigo, optic neuropathy, and headaches) have been evaluated separately.

Although a rating in excess of 10 percent is not warranted for residuals of TBI to include memory loss, the Veteran has stated that mild memory issues have existed since his original injury.  See, e.g., June 2010 statement in support of claim.  The Board finds, therefore, that the 10 percent rating should apply since the date of the TBI regulation change, on and from October 23, 2008.

As such, a 10 percent rating, but no higher, is assigned for residuals of TBI, to include memory loss, for the period on and from October 23, 2008.

C.  Benign Paroxysmal Positional Vertigo 

As noted above, the Veteran was granted a separate rating for benign paroxysmal positional vertigo, effective January 7, 2013, the date of the VA TBI examination.  He requests a separate, compensable rating prior to that date, and a rating in excess of 10 percent from that date.

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204, covering peripheral vestibular disorders.  A 10 percent rating is assigned for occasional dizziness.  The next highest, 30 percent, rating is assigned for dizziness and occasional staggering.

The evidence of record reflects that the Veteran was diagnosed with benign paroxysmal positional vertigo on January 7, 2012, when he reported to the hospital after fainting at home.  On March 2013 VA examination, the Veteran noted that he has occasional dizziness when he bends and gets up, and takes meclizine as needed.  He noted that he had not suffered an episode in months.  The examiner noted that the Veteran's vertigo symptoms occurred less than once a month, with no staggering.

Prior to this date, the Veteran experienced occasional feelings of dizziness, but there is no indication that he was suffering from benign paroxysmal positional vertigo due to his TBI.  See, e.g., June 2001 private record (finding symptoms of cold sweats, vertigo, and fatigue due to atrial fibrillation); August 2007 VA treatment record (dizziness after exposure to heat, diagnosed with suspected syncope).

As such, the Board finds that the Veteran's 10 percent rating for benign paroxysmal positional vertigo should be assigned from January 7, 2012-the date that the disorder was diagnosed.  A separate rating for benign paroxysmal positional vertigo is not warranted prior to that date because there is no indication of record that any symptoms of dizziness were due to TBI-related vertigo.  The Board also finds that from January 7, 2012, the Veteran's benign paroxysmal positional vertigo does not warrant a rating in excess of 10 percent, as there is no indication that the Veteran suffers from more than occasional dizziness, and there is no history of staggering.

III.  Extra-schedular and staged rating considerations

While the Board has considered the Veteran's ratings for each disability at each stage previously assigned by the AOJ and currently assigned by the Board, the Board has also considered whether any further staged rating of any disability is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that the Veteran's symptoms have been consistent for the periods that the Board and the AOJ assigned.  Accordingly, additional staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2014).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's TBI symptoms primarily consist of headaches, memory loss, and vertigo.  His headache symptoms consist of pain and sensitivity to light, requiring the Veteran to change his work schedule.  The rating criteria for headaches contemplate characteristic prostrating attacks, which include such symptomatology, as well as economic inadaptability.  The Veteran's vertigo is characterized by dizziness, which is also contemplated by the rating criteria.  Further, his memory loss is specifically contemplated by the TBI criteria.  Regarding the old criteria, the subjective symptoms such as headache and memory loss, were characterized as subjective symptoms, and were specifically discussed in the rating criteria.  Thus, the rating criteria prior to October 23, 2008 and thereafter reasonably describe the Veteran's disabilities.  In short, there is no indication in the record that the average industrial impairment from the Veteran's TBI would be in excess of that contemplated by the ratings assigned for the rating periods on appeal; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for posttraumatic headaches associated with residuals of a TBI, for the period prior to October 23, 2008, is denied.

Entitlement to a 50 percent rating for posttraumatic headaches associated with residuals of a TBI, for the period from October 23, 2008 to October 28, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for posttraumatic headaches associated with residuals of a TBI, for the period on and from October 29, 2008, is denied.

Entitlement to a separate, compensable rating for residuals of a TBI, to include memory loss, for the period prior to October 23, 2008 is denied.

Entitlement to a separate, 10 percent rating for residuals of a TBI, to include memory loss, for the period from October 23, 2008 to January 6, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals of a TBI, to include memory loss, for the period on and from January 7, 2013, is denied.

Entitlement to a separate, compensable rating for benign paroxysmal positional vertigo associated with residuals of a TBI, for the period prior to January 7, 2012 is denied.

Entitlement to a separate, 10 percent rating for benign paroxysmal positional vertigo associated with residuals of a TBI, for the period from January 7, 2012 to January 6, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for benign paroxysmal positional vertigo associated with residuals of a TBI, for the period on and from January 7, 2013, is denied.


REMAND

At the outset, the Board recognizes that the Veteran's claim has been pending since 2002 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding some issues again, it is also of the opinion that required records must be associated with the claims file for the Board to adequately rate the Veteran's optic neuropathy.

In June 2013 and December 2013 remands, the Board determined that a VA eye examination was necessary to identify any current TBI residuals.  In particular, the Board acknowledged that the Veteran's claims of service connection for mixed astigmatism, amblyopia, and hyperopia (claimed as problems with vision) had been previously separately adjudicated and denied, but noted that records more recently added to the claims file reflected diagnoses of optic neuropathy and atrophy that were thought to be related to the Veteran's TBI.  Accordingly, the Board requested that an opinion be obtained as to the severity and duration of the Veteran's TBI-related eye complaints and whether these manifestations constituted a purely neurological manifestation (so as to warrant a separate rating under the pre-amended criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045).

In March 2014, the Veteran was provided with a VA eye examination where, inter alia, a visual field defect due to his TBI was found.  Visual field testing was performed using a Goldmann Perimeter Chart, but the chart was not included in the examination results, as required.  The Board recently requested that the AOJ associate the chart with the Veteran's electronic folder but has received no response.  As a proper rating cannot be performed without review of this chart, the issues related to the Veteran's optic neuropathy must be remanded.

In the past, the Board found that the other matters on appeal (decided above) were intertwined with the issues currently being remanded.  Here, however, the March 2014 examiner opined that the Veteran's optic neuropathy was a purely neurological manifestation of his TBI.  See May 2014 addendum.  As such, the Veteran would warrant a separate rating under the pre-amended (and current) criteria, and his rating would not affect the remaining residuals of his TBI.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Goldmann Perimeter Chart from the March 2014 VA eye examination and associate it with the Veteran's eFolder.

2.  If the chart is unavailable, schedule the Veteran for a new VA examination to assess the nature and severity of his optic neuropathy.  The entire claims file should be made available to and be reviewed by the clinician.  While considering the results from the March 2014 VA examination report, the clinician is specifically requested to (a) identify all TBI residual eye disorders and (b) to the extent possible, distinguish any TBI-related eye symptoms from other unrelated eye problems.

As the March 2014 VA examiner determined that the Veteran suffered from a TBI-related visual field defect, the Goldmann Perimeter Chart from any new examination MUST be included with the examination report.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  In so doing, please consider the March 2014 VA examination finding that the Veteran's optic neuropathy represents a purely neurological manifestation of his TBI when considering the pre-amended criteria for TBI.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


